UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7183


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MAURICE DANIEL PATTON, a/k/a Fats,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:03-cr-00148-JBF-JEB-1)


Submitted:    November 20, 2008             Decided:   December 1, 2008


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Maurice Daniel Patton, Appellant Pro Se. Laura Marie Everhart,
Assistant  United   States  Attorney,  Norfolk, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Maurice    Daniel       Patton            appeals      the    district        court’s

orders    denying    his    motion      for       a    reduction         of    sentence        filed

pursuant to 18 U.S.C. § 3582(c)(2) (2006), and reconsideration

of   that   order.         We   have    reviewed             the    record          and   find    no

reversible error.          Accordingly, we find the district court did

not abuse its discretion in denying the motion.                                       See United

States v. Goines, 357 F.3d 469, 478 (4th Cir. 2004) (motion

under § 3582(c) “is subject to the discretion of the district

court”); United States v. Legree, 205 F.3d 724, 727 (4th Cir.

2000).      Thus, we affirm the district court’s orders for the

reasons stated therein.             See United States v. Patton, No. 2:03-

cr-00148-JBF-JEB-01         (E.D.    Va.      June       5    &    June       24,    2008).       We

further     deny     Patton’s          request          for        transcripts            at     the

Government’s expense.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the      court      and        argument       would          not   aid    the

decisional process.

                                                                                          AFFIRMED




                                              2